       Case 3:20-cv-02731-VC Document 497 Filed 08/06/20 Page 1 of 8



 1   WILLIAM S. FREEMAN (SBN 82002)                   MANOHAR RAJU (SBN 193771)
     wfreeman@aclunc.org                              Public Defender
 2   SEAN RIORDAN (SBN 255752)                        MATT GONZALEZ (SBN 153486)
 3   sriordan@aclunc.org                              Chief Attorney
     ANGÉLICA SALCEDA (SBN 296152)                    GENNA ELLIS BEIER (CA SBN 300505)
 4   asalceda@aclunc.org                              genna.beier@sfgov.org
     AMERICAN CIVIL LIBERTIES UNION                   EMILOU H. MACLEAN (CA SBN 319071)
 5   FOUNDATION OF NORTHERN                           emilou.maclean@sfgov.org
     CALIFORNIA                                       FRANCISCO UGARTE (CA SBN 241710)
 6   39 Drumm Street                                  francisco.ugarte@sfgov.org
 7   San Francisco, CA 94111                          OFFICE OF THE PUBLIC DEFENDER
     Telephone: (415) 621-2493                        SAN FRANCISCO
 8   Facsimile: (415) 255-8437                        555 Seventh Street
                                                      San Francisco, CA 94103
 9   Attorneys for Petitioners-Plaintiffs             Direct: (415) 553-9319
     Additional Counsel Listed on Following Page      Facsimile: (415) 553-9810
10

11

12                                UNITED STATES DISTRICT COURT
13                             NORTHERN DISTRICT OF CALIFORNIA
14

15   ANGEL DE JESUS ZEPEDA RIVAS,                       Case No. 3:20-CV-02731-VC
     BRENDA RUBI RUIZ TOVAR, LAWRENCE
16   KURIA MWAURA, LUCIANO GONZALO
     MENDOZA JERONIMO, CORAIMA
17   YARITZA SANCHEZ NUÑEZ, JAVIER                      REPLY IN SUPPORT OF PLAINTIFFS-
     ALFARO, DUNG TUAN DANG,                            PETITIONERS’ MOTION FOR
18                                                      TEMPORARY RESTRAINING ORDER
                       Petitioners-Plaintiffs,
19
            v.
20
     DAVID JENNINGS, Acting Director of the
21   San Francisco Field Office of U.S. Immigration
     and Customs Enforcement; MATTHEW T.
22   ALBENCE, Deputy Director and Senior
     Official Performing the Duties of the Director
23   of the U.S. Immigration and Customs
     Enforcement; U.S. IMMIGRATION AND
24   CUSTOMS ENFORCEMENT; GEO GROUP,
     INC.; NATHAN ALLEN, Warden of Mesa
25   Verde Detention Facility,

26                     Respondents-Defendants.

27

28
                                       CASE NO. 3:20-CV-02731-VC
                           REPLY IN SUPPORT OF PLAINTIFFS’ MOTION FOR TRO
       Case 3:20-cv-02731-VC Document 497 Filed 08/06/20 Page 2 of 8



 1   BREE BERNWANGER* (NY SBN 5036397)               MARTIN S. SCHENKER (SBN 109828)
     bbernwanger@lccrsf.org                          mschenker@cooley.com
 2   HAYDEN RODARTE (SBN 329432)                     COOLEY LLP
 3   hrodarte@lccrsf.org                             101 California Street, 5th Floor
     LAWYERS’ COMMITTEE FOR                          San Francisco, CA 94111
 4   CIVIL RIGHTS OF                                 Telephone: (415) 693-2000
     SAN FRANCISCO BAY AREA                          Facsimile: (415) 693-2222
 5   131 Steuart St #400
     San Francisco, CA 94105                         TIMOTHY W. COOK* (Mass. BBO# 688688)
 6   Telephone: (415) 814-7631                       tcook@cooley.com
 7                                                   FRANCISCO M. UNGER* (Mass. BBO#
     JUDAH LAKIN (SBN 307740)                        698807)
 8   judah@lakinwille.com                            funger@cooley.com
     AMALIA WILLE (SBN 293342)                       COOLEY LLP
 9   amalia@lakinwille.com                           500 Boylston Street
     LAKIN & WILLE LLP                               Boston, MA 02116
10
     1939 Harrison Street, Suite 420                 Telephone: (617) 937-2300
11   Oakland, CA 94612                               Facsimile: (617) 937-2400
     Telephone: (510) 379-9216
12   Facsimile: (510) 379-9219

13   JORDAN WELLS (SBN 326491)
     jwells@aclusocal.org
14
     STEPHANIE PADILLA (SBN 321568)
15   spadilla@aclusocal.org
     AMERICAN CIVIL LIBERTIES UNION
16   FOUNDATION OF SOUTHERN
     CALIFORNIA
17   1313 West Eighth Street
     Los Angeles, CA 90017
18
     Telephone: (213) 977-9500
19   Facsimile: (213) 977-5297

20                                     Attorneys for Petitioners-Plaintiffs
                                            *Admitted Pro Hac Vice
21

22

23

24

25

26

27

28
                                     CASE NO. 3:20-CV-02731-VC
                         REPLY IN SUPPORT OF PLAINTIFFS’ MOTION FOR TRO
         Case 3:20-cv-02731-VC Document 497 Filed 08/06/20 Page 3 of 8



 1          In response to Defendants’ objections (ECF Nos. 495 & 496), Plaintiffs-Petitioners
 2   respectfully submit the following reply in support of their motion for a temporary restraining
 3
     order (ECF No. 485) and revised proposed order (ECF No. 490).
 4
            Defendants’ assertions that they have acted quickly and appropriately to both prevent and
 5
     respond to the threat of the COVID-19 pandemic to protect people in their custody at Mesa Verde
 6

 7   Detention Facility is belied by the record. Defendants had considered and rejected prior universal

 8   testing and dorm segregation plans which could have obviated the need for the emergency relief

 9   that Plaintiffs-Petitioners seek today. See, e.g., Exh. B, ICE 691 (May 21, 2020 Alexander Pham
10
     Conference Call Notes) (“At this time though, due to constraints that the IHSC guidelines would
11
     put on our housing resources we will be limiting the scope of testing as much as possible”). The
12
     current crisis is of Defendants’ own making. They should not be able to avoid a meaningful order
13
     through bare, eleventh-hour statements that they are doing enough and that doing more would
14

15   pose challenges.

16          1.      Defendants’ objections to the request for a Court order mandating point-of-care
17   testing for all willing class members are without merit. First, weekly point-of-care testing is
18
     logistically possible. Indeed, point-of-care testing is the kind of testing that Defendants have
19
     conducted without incident for all new intakes since June 29 to produce “same-day results.”
20
     Declaration of Deputy Field Office Director Erik Bonnar (Bonnar Decl.) ¶ 8 (ECF No. 429-1).
21

22   Defendants have provided no explanation as to why point-of-care testing is more burdensome

23   than taking nasopharyngeal samples and sending them to a laboratory for analysis except that

24   Defendants would have to acquire more point of care test kits. ECF No. 495 (Federal Defendants
25   Objections to Proposed Order) at 1; ECF No. 496 (GEO Objections to Proposed Order) at 3.1 But
26

27   1
      Defendant GEO asserts that “the Abbott ID Now test uses a swab for the test” and certain
28   precautions must be taken to avoid exposure. ECF No. 496 at 3. But Defendants have produced
                                                    3
                                        CASE NO. 3:20-CV-02731-VC
                            REPLY IN SUPPORT OF PLAINTIFFS’ MOTION FOR TRO
        Case 3:20-cv-02731-VC Document 497 Filed 08/06/20 Page 4 of 8



 1   this surmountable obstacle fails to justify using a test that would produce results beyond the
 2   period of utility. See Declaration of Robert Greifinger (Greifinger Decl.) ¶¶ 4-5, 9-12 (ECF No.
 3
     488) (“It is worthless to rely only on laboratory tests that produce very delayed results.”). By
 4
     Defendants’ own representations, at the present time, laboratory testing would produce results
 5
     that are so delayed that they would have limited value in mitigating the risk of ongoing spread for
 6

 7   class members who are housed in close proximity without an ability to engage in adequate social

 8   distancing. Declaration of Acting Deputy Field Office Director Moises Becerra (Becerra Decl.) ¶

 9   9 (ECF No. 484-1) (results would be available in “4-7 days”); Bonnar Decl. at n. 3 (results may
10
     take “up to several weeks”).2 Plaintiffs-Petitioners have no objection to laboratory PCR testing in
11
     principle, but in the absence of rapid laboratory analysis—which is not presently available—
12
     point-of-care testing is a necessary tool to respond to the fast-growing emergency at Mesa Verde.
13
            Second, Defendants apparently considered a plan for universal testing of all detainees in
14

15   May, concluding that it could be done with relatively minimal resources over a short period of

16   time. Exh. C, GEO 134 (May 18, 2020 GEO Memorandum Re: COVID-19 Testing Operational
17   Plan). Defendants have provided no evidence that such a proposal could not be implemented
18
     today. All evidence suggests that universal testing was not implemented in May only because of
19
     concerns that it would uncover more widespread COVID-19 infection in the facility than
20

21
     no evidence that this is different from the precautions that would need to be taken for
22   nasopharyngeal tests that require laboratory analysis and produce significantly more delayed
     results. Federal Defendants’ expression of concern about the potential for refusals among the
23
     detainee population, see ECF No. 495 at 1, is undermined by the results thus far. Virtually all
24   class members have consented to be tested (only eight of 121 detainees refused) and class counsel
     for Plaintiffs-Petitioners have proposed to communicate with skeptical class members which
25   would be expected to result in even higher rates of acceptance. ECF No. 488-9. Moreover, there
     need not be a requirement that all class members consent to testing in order for testing and
26   quarantining those who test positive to be an effective mechanism to limit further spread.
     2
       Yesterday Defendants reported a 14th staff member to have tested positive at Mesa Verde
27
     whose test results apparently took 15 days to be analyzed. Exh. A (Aug. 5, 2020 Email of
28   Adrienne Zack to Plaintiffs).

                                        CASE NO. 3:20-CV-02731-VC
                            REPLY IN SUPPORT OF PLAINTIFFS’ MOTION FOR TRO
        Case 3:20-cv-02731-VC Document 497 Filed 08/06/20 Page 5 of 8



 1   Defendants could reasonably manage. See, e.g., ECF No. 488-12, GEO 682 (“we submitted some
 2   concerns about being a test place – in short we have no place to cohort anyone who refuses, is
 3
     positive, etc.”).
 4
             Finally, contrary to Defendant GEO’s assertions, ECF No. 496 at 4, weekly testing is
 5
     indeed consistent with guidelines from the Centers for Disease Control and the recommendations
 6

 7   of medical experts. CDC, “Overview of Testing for SARS-CoV-2,” July 17, 2020, at

 8   https://www.cdc.gov/coronavirus/2019-ncov/hcp/testing-overview.html (“Approaches for early

 9   intervention of asymptomatic individuals include . . . periodic (e.g., weekly) testing of everyone
10
     in the setting”); Greifinger Decl. ¶¶ 7-8 (“Testing . . . should be frequent and not once-off,” and
11
     “at least weekly” to permit a rapid response).
12
             Despite recent tests there, retesting individuals in Dorms B and C is necessary in light of
13
     the long delay between testing and laboratory analysis. Due to the failure to use point of care
14

15   testing at the outset, despite repeated entreaties, uninfected detainees have been in close contact

16   with COVID-infected individuals for days while test results remained pending and some are
17   likely now infected who were not at the time the tests were taken. See, e.g., Greifinger Decl. ¶ 12.
18
     See also Exh. D, ICE 1944. Indeed, Defendants have admitted as much by retesting three class
19
     members who previously tested negative following exposure to symptomatic detainees awaiting
20
     COVID-19 tests. Exh. A, Zack email, Aug. 5, 2020. That same risk of infection is present for all
21

22   class members and retesting is thus necessary.

23           2.      Contrary to Defendants’ assertions, ECF No. 495 at 1-2, ECF No. 496 at 4,

24   temporarily limiting new intakes is an appropriate remedy in the face of the current exigent
25   circumstances. This is not indefinite relief. By definition, relief ordered pursuant to a temporary
26
     restraining order will either transform into a preliminary injunction or expire. Further, an
27
     injunction may be appropriate despite the voluntary cessation of certain actions where “there
28
                                        CASE NO. 3:20-CV-02731-VC
                            REPLY IN SUPPORT OF PLAINTIFFS’ MOTION FOR TRO
        Case 3:20-cv-02731-VC Document 497 Filed 08/06/20 Page 6 of 8



 1   exists some cognizable danger of recurrent violation.” United States v. Laerdal Mfg. Corp., 73
 2   F.3d 852, 854–55 (9th Cir. 1995). Here, given that Defendants were adding significant numbers
 3
     of new class members to the Mesa Verde population just last week – before abruptly reversing
 4
     course – an order temporarily requiring them to maintain their current practice of not admitting
 5
     new class members is appropriate.
 6

 7          3.      Plaintiffs-Petitioners’ proposal to limit the capacity of individual dorms is likewise

 8   appropriate and consistent with this Court’s prior orders. The “primary relief” the Court ordered

 9   previously was that ICE “maintain the status quo of safety” that existed at the time of the
10
     preliminary injunction order. ECF No. 357 at 8. The request here is merely that the Court ensure
11
     that Defendants’ belated actions to remedy a crisis of their own making not further jeopardize the
12
     health and safety of class members not already infected with COVID-19.
13
            ICE seeks to forestall a court order that would require them to release individual
14

15   detainees. However, such action is necessary to ensure reasonable health and safety of individual

16   class members as well as the general public. Defendants themselves recognized as much when
17   they contemplated the release of individuals in the event of an outbreak, or to preemptively plan
18
     for the possibility of one. See, e.g., ECF No. 488-13, GEO 637 (June 4, 2020 Assistant Field
19
     Office Director Alexander Pham Email to Field Office Director David Jennings) (“the thought is
20
     to identify the least egregious cases for release if necessary so as to be able to free up a dorm for
21

22   positive case cohorts”); Exh. B, ICE 691 (May 21, 2020 Alexander Pham Conference Call Notes)

23   (“Through an internal assessment, MV would likely not be able to accommodate more than 27 to

24   a dorm depending on how stringent the judge decides to get with what he deems necessary to
25   accommodate his understanding of social distancing in all areas and settings”); Exh. E, ICE 1854
26
     (May 27, 2020 Alexander Pham Email) (“I see two options if our hand is forced. Let the lows go
27
     and don’t take anymore in. . .”). Defendants even engaged in the exercise of identifying
28
                                        CASE NO. 3:20-CV-02731-VC
                            REPLY IN SUPPORT OF PLAINTIFFS’ MOTION FOR TRO
        Case 3:20-cv-02731-VC Document 497 Filed 08/06/20 Page 7 of 8



 1   individuals whom they could safely release in the event of an outbreak that required restructuring
 2   the dorms. Deposition Transcript of ICE Assistant Field Office Director Alexander Pham (“Pham
 3
     Dep.”) 105:23-106:6, July 29, 2020 (Q: “Do you recall identifying detainees who could be
 4
     released if there were a plan in place for universal testing?” Alexander Pham: “I don't remember
 5
     as I sit here the timelines for when those actions occurred, but I do know that at some point we
 6

 7   did go through and identify detainees that could potentially be released.”). And Defendants have

 8   demonstrated throughout this litigation, and as recently as this weekend, that they are capable of

 9   releasing individuals in response to a crisis. See ECF No. 486 (describing the release of Mr.
10
     Saeturn to the hospital emergency room when he tested positive for COVID-19).
11
            Defendants’ assertions that this proposal does not allow for flexibility misunderstands the
12
     options. Defendants can identify people throughout the facility who may be released, not only in
13
     Dorms A and D. It is not true, as Defendants demonstrated with the release of Mr. Saeturn on
14

15   August 1, that individuals may not be released if they test positive for COVID-19 or are under

16   quarantine. Public health experts agree. See, e.g., ECF No. 5-1, Declaration of Dr. Sandra
17   Hernandez, ¶ 32 (“The current recommendations of health care providers in the state are for
18
     individuals to rest and recuperate at home, including if they have been tested and/or exposed to
19
     COVID-19, so long as they are not experiencing severe symptoms. . . . Therefore, individuals
20
     who have been exposed to COVID-19, including in the detention centers, ought to [be]
21

22   quarantined where they are not in a congregate living situation and not exposing others to

23   potential infection. This is true for individuals who have exposure to COVID-19 in the detention

24   centers.”). Moreover, there are alternatives to detention, including electronic monitoring and other
25

26

27

28
                                       CASE NO. 3:20-CV-02731-VC
                           REPLY IN SUPPORT OF PLAINTIFFS’ MOTION FOR TRO
         Case 3:20-cv-02731-VC Document 497 Filed 08/06/20 Page 8 of 8



 1   limitations on outright liberty, that mitigate concerns about flight risk or dangerousness. Federal
 2   Defendants regularly and effectively use these options. 3
 3
            For the foregoing reasons, and those previously elaborated, the Court should grant
 4
     Plaintiffs-Petitioners’ motion for a TRO.
 5

 6   Dated: August 6, 2020
                                                   /s/ Emilou MacLean
 7                                                 Emilou MacLean
 8                                                 San Francisco Office of the Public Defender
                                                   Attorneys for Petitioners-Plaintiffs
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
     3
26    Alternatives to detention are effective in preventing criminal activity by immigrants released on
     bond. For instance, in 2011, fewer than 1% of participants in ICE’s intensive supervision program
27   were removed from the program due to arrest by another law enforcement agency. See Brief of 43
     Social Science Researchers and Professors as Amici Curiae in Support of Respondents, at 36-37,
28   Jennings v. Rodriguez, 2016 WL 6276890, (No. 15-1204).

                                        CASE NO. 3:20-CV-02731-VC
                            REPLY IN SUPPORT OF PLAINTIFFS’ MOTION FOR TRO
